 



EXECUTION VERSION
 
Registration Rights Agreement
Dated as of June 11, 2007
among
Dendreon Corporation
and
Merrill Lynch, Pierce, Fenner & Smith
Incorporated
 

 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
          This Registration Rights Agreement (the “Agreement”) is made and
entered into this 11th day of June, 2007, among Dendreon Corporation, a Delaware
corporation (the “Company”), and Merrill Lynch, Pierce, Fenner & Smith
Incorporated (the “Initial Purchaser”).
          This Agreement is made pursuant to the Purchase Agreement, dated as of
June 5, 2007, among the Company and the Initial Purchaser (the “Purchase
Agreement”), which provides for the sale by the Company to the Initial Purchaser
of $75,000,000 aggregate principal amount ($100,000,000 principal amount if the
Initial Purchaser exercises its option in full) of the Company’s 4.75%
Convertible Senior Subordinated Notes due 2014 (the “Securities”). In order to
induce the Initial Purchaser to enter into the Purchase Agreement, the Company
has agreed to provide the registration rights set forth in this Agreement. The
execution of this Agreement is a condition to the closing under the Purchase
Agreement.
          In consideration of the foregoing, the parties hereto agree as
follows:
          1. Definitions.
          As used in this Agreement, the following capitalized defined terms
shall have the following meanings:
          “1933 Act” shall mean the Securities Act of 1933, as amended from time
to time.
          “1934 Act” shall mean the Securities Exchange Act of l934, as amended
from time to time.
          “1939 Act” shall mean the Trust Indenture Act of 1939, as amended from
time to time.
          “Closing Date” shall mean the First Delivery Date as such term is
defined in the Purchase Agreement.
          “Common Stock” shall mean any shares of common stock, $0.001 par
value, of the Company and any other shares of common stock as may constitute
“Common Stock” for purposes of the Indenture.
          “Company” shall have the meaning set forth in the preamble and shall
also include the Company’s successors.
          “Depositary” shall mean The Depository Trust Company, or any other
depositary appointed by the Company, provided, however, that such depositary
must have an address in the Borough of Manhattan, in the City of New York.
          “Holder” shall mean the Initial Purchaser, for so long as it owns any
Registrable Securities, and each of its successors, assigns and direct and
indirect transferees who become registered owners of Registrable Securities
under the Indenture.

2



--------------------------------------------------------------------------------



 



          “Indenture” shall mean the Indenture relating to the Securities, dated
as of the date hereof, between the Company and The Bank of New York Trust
Company, as trustee, as the same may be amended, supplemented, waived or
otherwise modified from time to time in accordance with the terms thereof.
          “Initial Purchaser” shall have the meaning set forth in the preamble.
          “Majority Holders” shall mean the Holders of a majority of the
aggregate principal amount of outstanding Registrable Securities; provided that,
for purposes of this definition, a Holder of shares of Common Stock which
constitute Registrable Securities and issued upon conversion of the Securities
shall be deemed to hold an aggregate principal amount of Registrable Securities
(in addition to the principal amount of other Securities held by such Holder)
equal to the product of (x) the number of such shares of Common Stock held by
such Holder and (y) the conversion rate in effect at the time of such conversion
determined in accordance with the Indenture; provided further that Registrable
Securities held by the Company or any Affiliate (as defined in the Indenture) of
the Company shall be disregarded in determining whether such consent or approval
was given by the Holders of such required percentage amount.
          “Option Closing Date” shall mean the Optional Delivery Date, as such
term is defined in the Purchase Agreement, or if the Initial Purchaser does not
exercise its option to purchase additional Securities pursuant to the terms of
the Purchase Agreement, “Option Closing Date” shall mean the Closing Date.
          “Person” shall mean an individual, partnership (general or limited),
corporation, limited liability company, trust or unincorporated organization, or
a government or agency or political subdivision thereof.
          “Prospectus” shall mean the prospectus included in a Shelf
Registration Statement, including any preliminary prospectus, any “issuer-free
writing prospectus,” as such term is defined in Rule 433 under the 1933 Act, and
any such prospectus as amended or supplemented by any prospectus supplement,
including any such prospectus supplement or free writing prospectus with respect
to the terms of the offering of any portion of the Registrable Securities
covered by a Shelf Registration Statement, and by all other amendments and
supplements to a prospectus or free writing prospectus, including post-effective
amendments, and in each case including all material incorporated by reference
therein.
          “Purchase Agreement” shall have the meaning set forth in the preamble.
          “Registrable Securities” shall mean all or any of the Securities
issued from time to time under the Indenture in registered form, and the shares
of Common Stock issuable upon conversion of such Securities; provided, however,
that any such Securities shall cease to be Registrable Securities when (i) a
Shelf Registration Statement with respect to such Securities shall have been
declared effective under the 1933 Act and such Securities shall have been
disposed of pursuant to such Shelf Registration Statement, (ii) such Securities
have been or may be sold or transferred to the public pursuant to Rule l44 (or
any similar provision then in force, including Rule 144(k) but not Rule 144A)
under the 1933 Act, or (iii) such Securities shall have ceased to be
outstanding.

3



--------------------------------------------------------------------------------



 



          “Registration Expenses” shall mean any and all expenses incident to
performance of or compliance by the Company with this Agreement, including
without limitation: (i) all SEC, stock exchange or National Association of
Securities Dealers, Inc. (the “NASD”) registration and filing fees, including,
if applicable, the fees and expenses of any “qualified independent underwriter”
(and its counsel) that is required to be retained by any holder of Registrable
Securities in accordance with the rules and regulations of the NASD, (ii) all
fees and expenses incurred in connection with compliance with state securities
or blue sky laws and compliance with the rules of the NASD (including reasonable
fees and disbursements of counsel for any underwriters or Holders in connection
with blue sky qualification of any of the Registrable Securities and any filings
with the NASD), (iii) all expenses of the Company in preparing or assisting in
preparing, word processing, printing and distributing any Shelf Registration
Statement, any Prospectus, any amendments or supplements thereto, any securities
sales agreements and other documents relating to the performance of and
compliance with this Agreement, (iv) all fees and expenses incurred in
connection with the listing, if any, of any of the Registrable Securities on any
securities exchange or exchanges, (v) all rating agency fees, (vi) the fees and
disbursements of counsel for the Company and of the independent public
accountants of the Company, including the expenses of any special audits or
“comfort” letters required by or incident to such performance and compliance,
(vii) the reasonable fees and expenses of the Trustee, and any escrow agent or
custodian and (viii) any fees and expenses of any special experts retained by
the Company in connection with any Shelf Registration Statement, but excluding
any underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of Registrable Securities by a Holder.
          “SEC” shall mean the Securities and Exchange Commission or any
successor agency or government body performing the functions currently performed
by the United States Securities and Exchange Commission.
          “Shelf Registration” shall mean a registration effected pursuant to
Section 2.1 hereof.
          “Shelf Registration Statement” shall mean a “shelf” registration
statement of the Company pursuant to the provisions of Section 2.2 of this
Agreement which covers all of the Registrable Securities on an appropriate form
under Rule 415 under the 1933 Act, or any similar rule that may be adopted by
the SEC, and all amendments and supplements to such registration statement,
including post-effective amendments, in each case including the Prospectus
contained therein, all exhibits thereto and all material incorporated by
reference therein.
          “Trustee” shall mean the trustee with respect to the Securities under
the Indenture.
          2. Registration Under the 1933 Act.
     2.1 Shelf Registration.
     (a) The Company shall, at its cost, not later than 90 days after the
Closing Date, file the Shelf Registration Statement relating to the offer and
sale of the Registrable Securities by the Holders that have provided

4



--------------------------------------------------------------------------------



 



the information pursuant to Section 2.1(d) with the SEC, and thereafter shall
use its commercially reasonable efforts to cause such Shelf Registration
Statement to become effective as promptly as is practicable, but in no event
later than 180 days after the Closing Date; provided, however, that the Company
may, upon written notice to all Holders, defer the filing or the effectiveness
of the Shelf Registration Statement for a reasonable period not to exceed
90 days if the Company is engaged in non-public negotiations or other non-public
business activities, disclosure of which would be required in such Shelf
Registration Statement (but would not be required if such Shelf Registration
Statement were not filed), and the Company’s Board of Directors or a duly
authorized committee thereof determines in good faith that such disclosure would
have a material adverse effect on the Company and its subsidiaries taken as a
whole.
     (b) The Company shall, at its cost, use its commercially reasonable
efforts, subject to Section 2.5, to keep the Shelf Registration Statement
continuously effective in order to permit the Prospectus forming part thereof to
be usable by Holders until the earliest of (1) the sale pursuant to the Shelf
Registration Statement of the Registrable Securities, (2) the date when the
Holders, other than holders that are Affiliates, are able to sell all such
Registrable Securities immediately without restriction pursuant to the volume
limitation provisions of Rule 144 (or any similar provision then in force,
including Rule 144(k) but not Rule 144A) under the 1933 Act or otherwise and
(3) the date that is two years from the Option Closing Date (the “Effectiveness
Period”).
     (c) Notwithstanding any other provisions hereof, the Company shall use its
commercially reasonable efforts to ensure that (i) any Shelf Registration
Statement and any amendment thereto and any Prospectus forming part thereof and
any supplement thereto complies in all material respects with the 1933 Act and
the rules and regulations thereunder, (ii) any Shelf Registration Statement and
any amendment thereto does not, when it becomes effective, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading and
(iii) any Prospectus forming part of any Shelf Registration Statement, and any
supplement to such Prospectus (as amended or supplemented from time to time),
does not include an untrue statement of a material fact or omit to state a
material fact necessary in order to make the statements therein, in the light of
the circumstances under which they were made, not misleading.
     (d) Notwithstanding any other provision hereof, no Holder of Registrable
Securities may include any of its Registrable Securities in the Shelf
Registration Statement pursuant to this Agreement unless the Holder furnishes to
the Company a fully completed notice and questionnaire in the form attached as
Annex A to the Offering Memorandum (the

5



--------------------------------------------------------------------------------



 



“Questionnaire”) and such other information in writing as the Company may
reasonably request in writing for use in connection with the Shelf Registration
Statement or Prospectus included therein and in any application to be filed with
or under state securities laws. In order to be named as a selling securityholder
in the Prospectus at the time of effectiveness of the Shelf Registration
Statement, each Holder must, before the effectiveness of the Shelf Registration
Statement and no later than the 20th day after the issuance of a press release
by the Company announcing the initial filing of the Shelf Registration Statement
(or the filing of the first amendment to the Shelf Registration Statement in the
event the Company promptly files the Shelf Registration Statement following the
date of this Agreement), furnish the completed Questionnaire and such other
information that the Company may reasonably request in writing, if any, to the
Company in writing and the Company will include the information from the
completed Questionnaire and such other information, if any, in the Shelf
Registration Statement and the Prospectus in a manner so that upon effectiveness
of the Shelf Registration Statement the Holder will be permitted to deliver the
Prospectus to purchasers of the Holder’s Registrable Securities. From and after
the date that the Shelf Registration Statement is first declared effective by
the SEC, upon receipt of a completed Questionnaire and such other information
that the Company may reasonably request in writing, if any, the Company will use
its commercially reasonable efforts to file within 20 business days any
amendments or supplements to the Shelf Registration Statement necessary for such
Holder to be named as a selling securityholder in the Prospectus contained
therein to permit such Holder to deliver the Prospectus to purchasers of the
Holder’s Securities (subject to the Company’s right to suspend the Shelf
Registration Statement as described in Section 2.5 below); provided, however,
that the Company shall not be required to file more than one post-effective
amendment to the Shelf Registration Statement in any calendar quarter for all
such Holders. Holders that do not deliver a completed written Questionnaire and
such other information, as provided for in this Section 2.1(d), will not be
named as selling securityholders in the Prospectus. Each Holder named as a
selling securityholder in the Prospectus agrees to promptly furnish to the
Company all information required to be disclosed in order to make information
previously furnished to the Company by the Holder not materially misleading and
any other information regarding such Holder and the distribution of such
Holder’s Registrable Securities as the Company may from time to time reasonably
request in writing.
     (e) Each Holder agrees not to sell any Registrable Securities pursuant to
the Shelf Registration Statement without delivering, or causing to be delivered,
a Prospectus to the purchaser thereof and, following termination of the
Effectiveness Period, to notify the Company, within ten days of a written
request by the Company, of the amount of Registrable Securities sold pursuant to
the Shelf Registration Statement and, in the

6



--------------------------------------------------------------------------------



 



absence of a response, the Company may assume that all of such Holder’s
Registrable Securities have been so sold; provided that the Company shall use
commercially reasonable efforts to confirm that all of such Holder’s Registrable
Securities have been so sold prior to making such assumption.
          The Company shall not permit any securities other than Registrable
Securities to be included in the Shelf Registration Statement. The Company
further agrees, if necessary, to supplement or amend the Shelf Registration
Statement, as required by Section 3(b) below, and to furnish to the Holders of
Registrable Securities copies of any such supplement or amendment promptly after
its being used or filed with the SEC.
               2.2 Expenses. The Company shall pay all Registration Expenses in
connection with the registration pursuant to Section 2.1. Each Holder shall pay
all underwriting discounts and commissions and transfer taxes, if any, relating
to the sale or disposition of such Holder’s Registrable Securities pursuant to
the Shelf Registration Statement.
               2.3 Effectiveness.
     (a) The Company will be deemed not to have used commercially reasonable
efforts to cause the Shelf Registration Statement to become, or to remain,
effective during the requisite period if the Company voluntarily takes any
action that would, or omits to take any action which omission would, result in
any such Shelf Registration Statement not being declared effective or in the
Holders of Registrable Securities covered thereby not being able to offer and
sell such Registrable Securities during that period as and to the extent
contemplated hereby, unless such action is required by applicable law.
     (b) A Shelf Registration Statement pursuant to Section 2.1 hereof will not
be deemed to have become effective unless it has been declared effective by the
SEC; provided, however, that if, after it has been declared effective, the
offering of Registrable Securities pursuant to a Shelf Registration Statement is
interfered with by any stop order, injunction or other order or requirement of
the SEC or any other governmental agency or court, such Shelf Registration
Statement will be deemed not to have become effective during the period of such
interference, until the offering of Registrable Securities pursuant to such
Shelf Registration Statement may legally resume.
               2.4 Interest. In the event that (a) the Shelf Registration
Statement has not been filed with the SEC within 90 days after the Closing Date,
(b) the Shelf Registration Statement has not become effective within 180 days
after the Closing Date, (c) the Shelf Registration Statement shall cease to be
effective or fail to be usable, subject to Section 2.5, without being succeeded
within seven business days by a post-effective amendment or a report filed with
the SEC pursuant to the 1934 Act that cures the failure of the Shelf
Registration Statement to be effective or usable, or (d) the use of the
Prospectus has been suspended pursuant to Section 2.5 longer than the period
permitted by Section 2.5 (each such event being a

7



--------------------------------------------------------------------------------



 



“Registration Default”), additional interest, as liquidated damages (“Liquidated
Damages”), will accrue at a rate per annum of one-quarter of one percent (0.25%)
of the principal amount of the Securities for the first 90-day period following
the Registration Default, and thereafter at a rate per annum of one-half of one
percent (0.50%) of the principal amount of the Securities, provided that in no
event shall Liquidated Damages accrue at a rate per annum exceeding one half of
one percent (0.50%) of the principal amount of the Securities, provided further
that no Liquidated Damages shall accrue after the second anniversary of the date
of the latest issuance of Securities, provided further that Liquidated Damages
shall not accrue under clause (c) and (d) above with respect to any Holder that
(x) does not submit a properly completed Questionnaire, and (y) is not named as
a Selling Holder in the Shelf Registration Statement; and provided further that
no Liquidated Damages shall accrue under clause (a) or (b) above if, pursuant to
Section 2.1(a) hereof, the Company defers the filing or effectiveness of the
Shelf Registration Statement, for a reasonable period not to exceed 90 days if
the Company is engaged in non-public negotiations or other non-public business
activities, disclosure of which would be required in such Shelf Registration
Statement (but would not be required if such Shelf Registration Statement were
not filed), and the Board of Directors of the Company or a duly authorized
committee thereof determines in good faith that such disclosure would have a
material adverse effect on the Company and its subsidiaries taken as a whole.
Upon the cure of all Registration Defaults then continuing, the accrual of
Liquidated Damages will automatically cease and the interest rate borne by the
Securities will revert to the original interest rate at such time. Liquidated
Damages shall be computed based on the actual number of days elapsed in each
90-day period in which the Shelf Registration Statement is not effective or is
unusable. Holders who have converted Securities into Common Stock will not be
entitled to receive any Liquidated Damages with respect to such Common Stock or
the issue price of the Securities converted.
          The Company shall notify the Trustee within three business days after
each and every date on which an event occurs in respect of which Liquidated
Damages are required to be paid. Liquidated Damages shall be paid by depositing
with the Trustee, in trust, for the benefit of the Holders of Registrable
Securities, on or before the applicable semiannual interest payment date,
immediately available funds in sums sufficient to pay the Liquidated Damages
then due. The Liquidated Damages due shall be payable on each interest payment
date to the record Holder of Registrable Securities entitled to receive the
interest payment to be paid on such date as set forth in the Indenture. Each
obligation to pay Liquidated Damages shall be deemed to accrue from and
including the day following the Registration Default to but excluding the day on
which the Registration Default is cured.
          A Registration Default under clause (a) above shall be cured on the
date that the Shelf Registration Statement is filed with the SEC. A Registration
Default under clause (b) above shall be cured on the date that the Shelf
Registration Statement is declared effective by the SEC. A Registration Default
under clauses (c) or (d) above shall be cured on the date an amended Shelf
Registration Statement is declared effective by the SEC or the Company otherwise
declares the Shelf Registration Statement and the Prospectus useable, as
applicable. The Company will have no liabilities for monetary damages with
respect to any Registration Default for which Liquidated Damages are expressly
provided for herein.

8



--------------------------------------------------------------------------------



 



          2.5 Suspension. The Company may suspend the use of any Prospectus,
without incurring or accruing any obligation to pay Liquidated Damages pursuant
to Section 2.4 hereof, for a period not to exceed 60 calendar days in any 90-day
period, or an aggregate of 120 calendar days in any twelve-month period, (each,
a “Suspension Period”) if the Board of Directors of the Company shall have
determined in good faith that because of valid business reasons (not including
avoidance of the Company’s obligations hereunder), including without limitation
proposed or pending corporate developments and similar events or because of
filings with the SEC, it is in the best interests of the Company to suspend such
use, and prior to suspending such use the Company provides the Holders with
written notice of such suspension, which notice need not specify the nature of
the event giving rise to such suspension. Each Holder shall keep confidential
any communications received by it from the Company regarding the suspension of
the use of the Prospectus, except as required by applicable law.
          3. Registration Procedures.
          In connection with the obligations of the Company with respect to the
Shelf Registration, the Company shall:
     (a) prepare and file with the SEC a Shelf Registration Statement, within
the relevant time period specified in Section 2, on the appropriate form under
the 1933 Act, which form (i) shall be selected by the Company, (ii) shall be
available for the sale of the Registrable Securities by the selling Holders
thereof, (iii) shall comply as to form in all material respects with the
requirements of the applicable form and include or incorporate by reference all
financial statements required by the SEC to be filed therewith or incorporated
by reference therein, and (iv) shall comply in all respects with the applicable
requirements of Regulation S-T under the 1933 Act, if any, and use commercially
reasonable efforts to cause such Shelf Registration Statement to become
effective and remain effective in accordance with Section 2 hereof;
     (b) prepare and file with the SEC such amendments and post-effective
amendments to the Shelf Registration Statement as may be necessary under
applicable law to keep the Shelf Registration Statement effective for the
Effectiveness Period, subject to Section 2.5; and cause each Prospectus to be
supplemented by any required prospectus supplement, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provision then in force) under the
1933 Act and comply during the Effectiveness Period with the provisions of the
1933 Act, the 1934 Act and the rules and regulations thereunder required to
enable the disposition of all Registrable Securities covered by the Shelf
Registration Statement in accordance with the intended method or methods of
distribution by the selling Holders thereof;
     (c) (i) notify each Holder of Registrable Securities of the filing, by
issuing a press release, of a Shelf Registration Statement with respect to the
Registrable Securities; (ii) furnish to each Holder of Registrable

9



--------------------------------------------------------------------------------



 



Securities that has provided the information required by Section 2.1(d) and to
each underwriter of an underwritten offering of Registrable Securities, if any,
without charge, as many copies of each Prospectus, including each preliminary
Prospectus, and any amendment or supplement thereto and such other documents as
such Holder or underwriter may reasonably request, including financial
statements and schedules and, if the Holder so requests, all exhibits in order
to facilitate the unrestricted sale or other disposition of the Registrable
Securities; and (iii) subject to Section 2.5 hereof and to any notice by the
Company in accordance with Section 3(e) hereof of the existence of any fact of
the kind described in Sections 3(e)(ii), (iii), (iv), (v) and (vi) hereof,
hereby consent to the use of the Prospectus or any amendment or supplement
thereto by each of the selling Holders of Registrable Securities that has
provided the information required by Section 2.1(d) in connection with the
offering and sale of the Registrable Securities;
     (d) use commercially reasonable efforts to register or qualify the
Registrable Securities under all applicable state securities or “blue sky” laws
of such jurisdictions as any Holder of Registrable Securities covered by a Shelf
Registration Statement and each underwriter of an underwritten offering of
Registrable Securities shall reasonably request, and do any and all other acts
and things which may be reasonably necessary or advisable to enable each such
Holder and underwriter to consummate the disposition in each such jurisdiction
of such Registrable Securities owned by such Holder; provided, however, that the
Company shall not be required to (i) qualify as a foreign corporation or as a
dealer in securities in any jurisdiction where it would not otherwise be
required to qualify but for this Section 3(d), or (ii) take any action which
would subject it to general service of process or taxation in any such
jurisdiction where it is not then so subject;
     (e) notify promptly each Holder of Registrable Securities under a Shelf
Registration that has provided the information required by Section 2.1(d) and,
if requested by such Holder, confirm such advice in writing promptly (i) when a
Shelf Registration Statement has become effective and when any post-effective
amendments thereto become effective, (ii) of any request by the SEC or any state
securities authority for post-effective amendments and supplements to a Shelf
Registration Statement and Prospectus or for additional information after the
Shelf Registration Statement has become effective, (iii) of the issuance by the
SEC or any state securities authority of any stop order suspending the
effectiveness of a Shelf Registration Statement or the initiation of any
proceedings for that purpose, (iv) of the happening of any event or the
discovery of any facts during the period a Shelf Registration Statement is
effective which makes any statement made in such Shelf Registration Statement or
the related Prospectus untrue in any material respect or which requires the
making of any changes in such Shelf Registration

10



--------------------------------------------------------------------------------



 



Statement or Prospectus in order to make the statements therein not misleading,
(v) of the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such purpose
and (vi) of any determination by the Company that a post-effective amendment to
such Shelf Registration Statement would be appropriate;
     (f) furnish to the Initial Purchaser on behalf of the Holders and to
special counsel to the Initial Purchaser copies of (i) any comment letters
received from the SEC with respect to a Shelf Registration Statement or, after
the initial filing of a Shelf Registration Statement and prior to its
effectiveness, any documents incorporated therein and (ii) any other request by
the SEC or any state securities authority for amendments or supplements to a
Shelf Registration Statement and Prospectus or for additional information with
respect to the Shelf Registration Statement and Prospectus;
     (g) use commercially reasonable efforts to obtain the withdrawal of any
order suspending the effectiveness of a Shelf Registration Statement at the
earliest possible moment;
     (h) furnish to each Holder of Registrable Securities that has provided the
information required by Section 2.1(d), and each underwriter, if any, without
charge, at least one conformed copy of each Shelf Registration Statement and any
post-effective amendment thereto, including financial statements and schedules
(without documents incorporated therein by reference and all exhibits thereto,
unless requested);
     (i) cooperate with the selling Holders of Registrable Securities to
facilitate the timely preparation and delivery of certificates representing
Registrable Securities to be sold and not bearing any restrictive legends (other
than as required by the Company’s certificate of incorporation or bylaws or
applicable law); and enable such Registrable Securities to be in such
denominations (consistent with the provisions of the Indenture) and registered
in such names as the selling Holders or the underwriters, if any, may reasonably
request at least three business days prior to the closing of any sale of
Registrable Securities;
     (j) upon the occurrence of any event or the discovery of any facts, each as
contemplated by Sections 3(e)(ii), (iii), (iv), (v) and (vi) hereof, as promptly
as practicable after the occurrence of such an event, use commercially
reasonable efforts to prepare a supplement or post-effective amendment to the
Shelf Registration Statement or the related Prospectus or any document
incorporated therein by reference or file any other required document so that,
as thereafter delivered to the

11



--------------------------------------------------------------------------------



 



purchasers of the Registrable Securities, such Prospectus will not contain at
the time of such delivery any untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances under which they were made, not misleading or will remain so
qualified. At such time as such public disclosure is otherwise made or the
Company determines that such disclosure is not necessary, in each case to
correct any misstatement of a material fact or to include any omitted material
fact, the Company agrees promptly to notify each Holder that has provided the
information required by Section 2.1(d) of such determination and to furnish each
Holder such number of copies of the Prospectus as amended or supplemented, as
such Holder may reasonably request;
     (k) no less than three business days prior to the filing of any Shelf
Registration Statement, any Prospectus, any amendment to a Shelf Registration
Statement or amendment or supplement to a Prospectus (other than amendments and
supplements that do nothing more than name Holders and provide information with
respect thereto), provide copies of such document to the Initial Purchaser on
behalf of such Holders (excluding any document incorporated by reference into
such Shelf Registration Statement, Prospectus, amendment to the Shelf
Registration Statement or amendment or supplement to the Prospectus which is
available at such time through the SEC’s EDGAR system or any public website
maintained by the SEC or the Company), and make representatives of the Company,
as shall be reasonably requested by the Holders of Registrable Securities or the
Initial Purchaser on behalf of such Holders, available for discussion of such
document, including any document incorporated by reference therein;
     (l) provide the Trustee with printed certificates for the Registrable
Securities in a form eligible for deposit with the Depositary;
     (m) (i) cause the Indenture to be qualified under the 1939 Act in
connection with the registration of the Registrable Securities, (ii) cooperate
with the Trustee and the Holders to effect such changes to the Indenture as may
be required for the Indenture to be so qualified in accordance with the terms of
the 1939 Act, and (iii) execute, and use commercially reasonable efforts to
cause the Trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable the Indenture to be so qualified in a timely manner;
     (n) enter into such customary agreements and take all other customary and
appropriate actions in order to expedite or facilitate the disposition of such
Registrable Securities, including, but not limited to:

12



--------------------------------------------------------------------------------



 



     (i) obtain opinions of counsel to the Company and updates thereof addressed
to each selling Holder and the underwriters, if any, covering the matters set
forth in the opinions of such counsel delivered to the Initial Purchaser at the
Closing Date;
     (ii) obtain “comfort” letters and updates thereof from the Company’s
independent certified public accountants (and, if necessary, any other
independent certified public accountants of any subsidiary of the Company or of
any business acquired by the Company for which financial statements are, or are
required to be, included in the Shelf Registration Statement) addressed to the
underwriters, if any, and use commercially reasonable efforts to have such
letter addressed to the selling Holders of Registrable Securities (to the extent
consistent with Statement on Auditing Standards No. 72 of the American Institute
of Certified Public Accounts), such letters substantially in the form and
covering the matters covered in the comfort letter delivered to the Initial
Purchaser on the Closing Date;
     (iii) if an underwriting agreement is entered into, cause the same to set
forth indemnification provisions and procedures substantially equivalent to the
indemnification provisions and procedures set forth in Section 4 hereof with
respect to the underwriters and all other parties to be indemnified pursuant to
said Section or, at the request of any underwriters, in the form customarily
provided to such underwriters in similar types of transactions; and
     (iv) deliver such documents and certificates as may be reasonably requested
and as are customarily delivered in similar offerings to the Holders of a
majority in principal amount of the Registrable Securities being sold and the
managing underwriters, if any.
The above shall be done only in connection with any underwritten offering of
Registrable Securities using such Shelf Registration Statement pursuant to an
underwriting or similar agreement as and to the extent required thereunder, and
as reasonably requested by any of the parties thereto; provided, however, that
in no event will an underwritten offering of Registrable Securities be made
without the prior written agreement of the Company;
     (o) if reasonably requested in connection with a disposition of Registrable
Securities, make available for inspection during business hours by
representatives of the Holders of the Registrable Securities, any underwriters
participating in any disposition pursuant to a Shelf Registration Statement and
any counsel or accountant retained by any of the foregoing, all financial and
other records, pertinent corporate

13



--------------------------------------------------------------------------------



 



documents and properties of the Company reasonably requested by any such
persons, and cause the respective officers, directors, employees, and any other
agents of the Company to supply all information reasonably requested by any such
representative, underwriter, special counsel or accountant in connection with a
Shelf Registration Statement, and make such representatives of the Company
available for discussion of such documents as shall be reasonably requested by
the Initial Purchaser, in each case as is customary for “due diligence”
investigations; provided that, to the extent the Company, in its reasonable
discretion, agrees to disclose material non-public information, such persons
shall first agree in writing with the Company that any such non-public
information shall be kept confidential by such persons and shall be used solely
for the purposes of exercising rights under this Agreement and such person shall
not engage in trading any securities of the Company until such material
non-public information becomes properly publicly available, unless
(i) disclosure of such information is required by court or administrative order
or is necessary to respond to inquiries of regulatory authorities,
(ii) disclosure of such information is required by law (including any disclosure
requirements pursuant to federal securities laws in connection with the filing
of any Shelf Registration Statement or the use of any Prospectus referred to in
this Agreement upon a customary opinion of counsel for such persons delivered
and reasonably satisfactory to the Company), (iii) such information becomes
generally available to the public other than as a result of a disclosure or
failure to safeguard by any such person, (iv) such information becomes available
to any such person from a source other than the Company and such source is not
bound by a confidentiality agreement, or (v) such non-public information ceases
to be material; and provided further, that the foregoing inspection and
information gathering shall, to the greatest extent possible, be coordinated on
behalf of all the Holders and the other parties entitled thereto by special
counsel to the Holders;
The above shall be done only in connection with any underwritten offering of
Registrable Securities using such Shelf Registration Statement pursuant to an
underwriting or similar agreement as and to the extent required thereunder, and
as reasonably requested by any of the parties thereto; provided, however, that
in no event will an underwritten offering of Registrable Securities be made
without the prior written agreement of the Company;
     (p) a reasonable time prior to filing the Shelf Registration Statement, any
Prospectus forming a part thereof, any amendment to the Shelf Registration
Statement or amendment or supplement to such Prospectus (other than
(i) amendments and supplements that do nothing more than name Holders and
provide information with respect thereto and (ii) periodic and current reports
and proxy and information statements the Company is required to file with the
SEC pursuant to the 1934 Act), furnish to the Initial Purchaser and its special
counsel copies of all such documents proposed to be filed and use its
commercially reasonable

14



--------------------------------------------------------------------------------



 



efforts to reflect in each such document when so filed with the SEC such
comments as the Initial Purchaser and such special counsel reasonably shall
propose within three (3) Business Days of the delivery of such copies to the
Initial Purchaser and its special counsel. In addition, if any Holder shall so
request in writing, a reasonable time prior to filing any such documents, the
Company shall furnish to such Holder copies of all such documents proposed to be
filed and use its reasonable efforts to reflect in each such document when so
filed with the SEC such comments as such Holder reasonably shall propose within
three (3) Business Days of the delivery of such copies to such Holder;
     (q) use its commercially reasonable efforts to cause all Registrable
Securities to be listed on any securities exchange or inter-dealer quotation
system on which similar debt securities issued by the Company are then listed if
requested by the Majority Holders, or if requested by the underwriter or
underwriters of an underwritten offering of Registrable Securities, if any;
     (r) otherwise comply with all applicable rules and regulations of the SEC
and make available to its security holders, as soon as reasonably practicable,
an earnings statement covering at least 12 months which shall satisfy the
provisions of Section 11(a) of the 1933 Act and Rule 158 thereunder; and
     (s) cooperate and assist in any filings required to be made with the NASD
and in the performance of any due diligence investigation by any underwriter and
its counsel (including any “qualified independent underwriter” that is required
to be retained in accordance with the rules and regulations of the NASD).
          Without limiting the provisions of Section 2.1(d), the Company may (as
a condition to such Holder’s participation in the Shelf Registration) require
each Holder of Registrable Securities to furnish to the Company such information
regarding the Holder and the proposed distribution by such Holder of such
Registrable Securities as the Company may from time to time reasonably request
in writing.
          Each Holder agrees that, upon receipt of any notice from the Company
of the happening of any event or the discovery of any facts, each of the kind
described in Section 3(e)(ii), (iii), (iv), (v) and (vi) hereof, such Holder
will forthwith discontinue disposition of Registrable Securities pursuant to the
Prospectus included in the Shelf Registration Statement until such Holder’s
receipt of the copies of the supplemented or amended Prospectus contemplated by
Section 3(j) hereof or written notice from the Company that the Shelf
Registration Statement is again effective and no amendment or supplement is
needed, and, if so directed by the Company, such Holder will deliver to the
Company (at its expense) all copies in such Holder’s possession, other than
permanent file copies then in such Holder’s possession, of the Prospectus
covering such Registrable Securities current at the time of receipt of such
notice.

15



--------------------------------------------------------------------------------



 



          In the event that a Registration Default has occurred and is
continuing, the Company shall not file any Shelf Registration Statement with
respect to any securities (within the meaning of Section 2(1) of the 1933 Act)
of the Company other than Registrable Securities.
          If any of the Registrable Securities covered by any Shelf Registration
Statement are to be sold in an underwritten offering, the underwriter or
underwriters and manager or managers that will manage such offering will be
selected by the Majority Holders of such Registrable Securities included in such
offering and shall be acceptable to the Company. No Holder of Registrable
Securities may participate in any underwritten registration hereunder unless
such Holder (a) agrees to sell such Holder’s Registrable Securities on the basis
provided in any underwriting arrangements approved by the persons entitled
hereunder to approve such arrangements and (b) completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents required under the terms of such underwriting arrangements.
          4. Indemnification; Contribution.
     (a) The Company agrees to indemnify and hold harmless the Initial
Purchaser, each Holder who has provided information to the Company in accordance
with Section 2.1(d) hereof, each Person who participates as an underwriter (any
such Person being an “Underwriter”) and each Person, if any, who controls any
Holder or Underwriter within the meaning of Section 15 of the 1933 Act or
Section 20 of the 1934 Act as follows:
     (i) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in any Shelf Registration Statement (or
any amendment or supplement thereto) pursuant to which Registrable Securities
were registered under the 1933 Act, including all documents incorporated therein
by reference, or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading, or arising out of any untrue statement or alleged untrue statement
of a material fact contained in any Prospectus (or any amendment or supplement
thereto) or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;
     (ii) against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or

16



--------------------------------------------------------------------------------



 



omission; provided that (subject to Section 4(d) below) any such settlement is
effected with the written consent of the Company; and
     (iii) against any and all reasonable out-of-pocket expenses whatsoever, as
incurred (including the reasonable fees and disbursements of counsel chosen by
any indemnified party), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under
subparagraph (i) or (ii) above;
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by or
on behalf of any Holder or underwriter expressly for use in a Shelf Registration
Statement (or any amendment thereto) or any Prospectus (or any amendment or
supplement thereto); provided, further, that this indemnity provision shall not
apply to any loss, liability, claim, damage or expense if the Holder fails to
deliver at or prior to the written confirmation of sale the most recent
Prospectus furnished to such Holder by the Company and such Prospectus, as
amended or supplemented as of the time of such confirmation of sale, including
any amendment or supplement filed with the SEC that is incorporated by reference
in the Prospectus, would have corrected such untrue statement or omission or
alleged untrue statement or omission of a material fact and delivery thereof was
required by law.
     (b) Each Holder who has provided information to the Company in accordance
with Section 2.1(d) hereof, severally, but not jointly, agrees to indemnify and
hold harmless the Company, the Initial Purchaser, each Underwriter and the other
selling Holders who have provided information to the Company in accordance with
Section 2.1(d) hereof, and each of their respective directors and officers, and
each Person, if any, who controls the Company, the Initial Purchaser, any
Underwriter or any other selling Holder within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act, against any and all loss, liability,
claim, damage and expense described in the indemnity contained in Section 4(a)
hereof, as incurred, but only with respect to untrue statements or omissions, or
alleged untrue statements or omissions, made in the Shelf Registration Statement
(or any amendment thereto) or any Prospectus included therein (or any amendment
or supplement thereto) in reliance upon and in conformity with written
information with respect to such Holder furnished to the Company by or on behalf
of such Holder expressly for use in the Shelf Registration Statement (or any
amendment thereto) or such Prospectus (or any amendment or supplement thereto);
provided, however, that no such Holder shall be liable for any claims hereunder
in

17



--------------------------------------------------------------------------------



 



excess of the amount of net proceeds received by such Holder from the sale of
Registrable Securities pursuant to such Shelf Registration Statement.
     (c) Each indemnified party shall give notice as promptly as reasonably
practicable to each indemnifying party of any action or proceeding commenced
against it in respect of which indemnity may be sought hereunder, but failure so
to notify an indemnifying party shall not relieve such indemnifying party from
any liability hereunder to the extent it is not materially prejudiced as a
result thereof and in any event shall not relieve it from any liability which it
may have otherwise than on account of this indemnity agreement. An indemnifying
party may participate at its own expense in the defense of such action;
provided, however, that counsel to the indemnifying party shall not (except with
the consent of the indemnified party) also be counsel to the indemnified party.
In no event shall the indemnifying party or parties be liable for the fees and
expenses of more than one counsel (in addition to any local counsel) separate
from their own counsel for all indemnified parties in connection with any one
action or separate but similar or related actions in the same jurisdiction
arising out of the same general allegations or circumstances. No indemnifying
party shall, without the prior written consent of the indemnified parties,
settle or compromise or consent to the entry of any judgment with respect to any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or any claim whatsoever in respect of which
indemnification or contribution could be sought under this Section 4 (whether or
not the indemnified parties are actual or potential parties thereto), unless
such settlement, compromise or consent (i) includes an unconditional release of
each indemnified party from all liability arising out of such litigation,
investigation, proceeding or claim and (ii) does not include a statement as to
or an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.
     (d) If at any time an indemnified party shall have requested an
indemnifying party to reimburse the indemnified party for fees and expenses of
counsel, such indemnifying party agrees that it shall be liable for any
settlement of the nature contemplated by Section 4(a)(ii) effected without its
written consent if (i) such settlement is entered into more than 45 days after
receipt by such indemnifying party of the aforesaid request, (ii) such
indemnifying party shall have received notice of the terms of such settlement at
least 30 days prior to such settlement being entered into, and (iii) such
indemnifying party shall not have reimbursed such indemnified party in
accordance with such request prior to the date of such settlement.
     (e) If the indemnification provided for in this Section 4 is for any reason
unavailable to or insufficient to hold harmless an indemnified

18



--------------------------------------------------------------------------------



 



party in respect of any losses, liabilities, claims, damages or expenses
referred to therein, then each indemnifying party shall contribute to the
aggregate amount of such losses, liabilities, claims, damages and expenses
incurred by such indemnified party, as incurred, in such proportion as is
appropriate to reflect the relative fault of the Company on the one hand and the
Holders and the Initial Purchaser on the other hand in connection with the
statements or omissions which resulted in such losses, liabilities, claims,
damages or expenses, as well as any other relevant equitable considerations.
          The relative fault of the Company on the one hand and the Holders and
the Initial Purchaser on the other hand shall be determined by reference to,
among other things, whether any such untrue or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Company, or by the Holders or the Initial
Purchaser and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.
          The Company, the Holders and the Initial Purchaser agree that it would
not be just and equitable if contribution pursuant to this Section 4 were
determined by pro rata allocation or by any other method of allocation which
does not take account of the equitable considerations referred to above in this
Section 4. The aggregate amount of losses, liabilities, claims, damages and
expenses incurred by an indemnified party and referred to above in this
Section 4 shall be deemed to include any reasonable out-of-pocket legal or other
expenses reasonably incurred by such indemnified party in investigating,
preparing or defending against any litigation, or any investigation or
proceeding by any governmental agency or body, commenced or threatened, or any
claim whatsoever based upon any such untrue or alleged untrue statement or
omission or alleged omission.
          Notwithstanding the provisions of this Section 4, no Initial Purchaser
shall be required to contribute any amount in excess of the amount by which the
total price at which the Securities sold by it were offered exceeds the amount
of any damages which such Initial Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission.
          No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the 1933 Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation.
          For purposes of this Section 4, each Person, if any, who controls the
Initial Purchaser or a Holder within the meaning of Section 15 of the 1933 Act
or Section 20 of the 1934 Act shall have the same rights to contribution as the
Initial Purchaser or such Holder, and each director of the Company, and each
Person, if any, who controls the Company within the meaning of Section 15 of the
1933 Act or Section 20 of the 1934 Act shall have the same rights to
contribution as the Company.
          5. Miscellaneous.

19



--------------------------------------------------------------------------------



 



               5.1 Rule 144 and Rule 144A. For so long as the Company is subject
to the reporting requirements of Section 13 or 15(d) of the 1934 Act, the
Company covenants that it will file the reports required to be filed by it under
Section 13(a) or 15(d) of the 1934 Act and the rules and regulations adopted by
the SEC thereunder. If the Company ceases to be so required to file such
reports, the Company covenants that it will upon the request of any Holder of
Registrable Securities (a) make publicly available such information as is
necessary to permit sales pursuant to Rule 144 under the 1933 Act, as such Rule
may be amended from time to time, (b) deliver such information to a prospective
purchaser as is necessary to permit sales pursuant to Rule 144A under the 1933
Act, as such Rule may be amended from time to time, and it will take such
further action as any Holder of Registrable Securities may reasonably request
for such purpose, and (c) take such further action that is reasonable in the
circumstances, in each case, to the extent required from time to time to enable
such Holder to sell its Registrable Securities without registration under the
1933 Act within the limitation of the exemptions provided by (i) Rule 144 under
the 1933 Act, as such Rule may be amended from time to time, (ii) Rule 144A
under the 1933 Act, as such Rule may be amended from time to time, or (iii) any
similar rules or regulations hereafter adopted by the SEC. Upon the request of
any Holder of Registrable Securities, the Company will deliver to such Holder a
written statement as to whether it has complied with such requirements.
               5.2 No Inconsistent Agreements. The Company has not entered into
and the Company will not after the date of this Agreement enter into any
agreement which is inconsistent with the rights granted to the Holders of
Registrable Securities in this Agreement or otherwise conflicts with the
provisions hereof. The rights granted to the Holders hereunder do not and will
not for the term of this Agreement in any way conflict with the rights granted
to the holders of the Company’s other issued and outstanding securities under
any such agreements.
               5.3 Amendments and Waivers. The provisions of this Agreement,
including the provisions of this sentence, may not be amended, modified or
supplemented, and waivers or consents to departures from the provisions hereof
may not be given unless the Company has obtained the written consent of Holders
of at least a majority in aggregate principal amount of the outstanding
Registrable Securities (assuming conversion of all Securities into Common Stock)
affected by such amendment, modification, supplement, waiver or departure.
Notwithstanding the foregoing, this Agreement may be amended by a written
agreement between the Company and the Initial Purchaser, without the consent of
the Holders of the Registrable Securities, in order to cure any ambiguity or to
correct or supplement any provision contained herein, provided that no such
amendment shall adversely affect the interest of the Holders of Registrable
Securities. Each Holder of Registrable Securities outstanding at the time of any
amendment, modification, waiver or consent pursuant to this Section 5.3, shall
be bound by such amendment, modification, waiver or consent, whether or not any
notice or writing indicating such amendment, modification, waiver or consent is
delivered to such Holder.
               5.4 Notices. All notices and other communications provided for or
permitted hereunder shall be made in writing by hand delivery, registered
first-class mail, facsimile, or any courier guaranteeing overnight delivery
(a) if to a Holder, at the most current address given by such Holder to the
Company in a Questionnaire or by means of a notice given in accordance with the
provisions of this Section 5.4, which address initially is the address set

20



--------------------------------------------------------------------------------



 



forth in the Purchase Agreement with respect to the Initial Purchaser; and
(b) if to the Company, initially at the Company’s address set forth in the
Purchase Agreement, and thereafter at such other address of which notice is
given in accordance with the provisions of this Section 5.4.
          All such notices and communications shall be deemed to have been duly
given: at the time delivered by hand, if personally delivered; two business days
after being deposited in the mail, postage prepaid, if mailed; when receipt is
acknowledged, if sent by facsimile; and on the next business day if timely
delivered to an overnight courier.
          Copies of all such notices, demands, or other communications shall be
concurrently delivered by the person giving the same to the Trustee under the
Indenture, at the address specified in such Indenture.
               5.5 Successor and Assigns. This Agreement shall inure to the
benefit of and be binding upon the successors, assigns and transferees of each
of the parties, including, without limitation and without the need for an
express assignment, subsequent Holders; provided that nothing herein shall be
deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Purchase Agreement or the Indenture.
If any transferee of any Holder shall acquire Registrable Securities, in any
manner, whether by operation of law or otherwise, such Registrable Securities
shall be held subject to all of the terms of this Agreement, and by taking and
holding such Registrable Securities such person shall be conclusively deemed to
have agreed to be bound by and to perform all of the terms and provisions of
this Agreement, including the restrictions on resale set forth in this Agreement
and, if applicable, the Purchase Agreement, and such person shall be entitled to
receive the benefits hereof.
               5.6 Third Party Beneficiaries. The Initial Purchaser (even if the
Initial Purchaser is not a Holder of Registrable Securities) shall be a third
party beneficiary to the agreements made hereunder between the Company, on the
one hand, and the Holders, on the other hand, and shall have the right to
enforce such agreements directly to the extent it deems such enforcement
necessary or advisable to protect its rights or the rights of Holders hereunder.
Each Holder of Registrable Securities shall be a third party beneficiary to the
agreements made hereunder between the Company, on the one hand, and the Initial
Purchaser, on the other hand, and shall have the right to enforce such
agreements directly to the extent it deems such enforcement necessary or
advisable to protect its rights hereunder.
               5.7 Specific Enforcement. Without limiting the remedies available
to the Initial Purchaser and the Holders, the Company acknowledges that any
failure by the Company to comply with its obligations under Section 2.1 hereof
may result in material irreparable injury to the Initial Purchaser or the
Holders for which there is no adequate remedy at law, that it may not be
possible to measure damages for such injuries precisely and that, in the event
of any such failure, the Initial Purchaser or any Holder may seek such relief as
may be required to specifically enforce the Company’s obligations under
Sections 2.1 hereof.
               5.8 Restriction on Resales. Until the expiration of two years
after the original issuance of the Securities, the Company will not, and will
cause its Affiliates not to, resell any Securities that are “restricted
securities” (as such term is defined under Rule

21



--------------------------------------------------------------------------------



 



144(a)(3) under the 1933 Act) that have been reacquired by any of them and shall
immediately upon any purchase of any such Securities submit such Securities to
the Trustee for cancellation.
               5.9 Counterparts. This Agreement may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement.
               5.10 Headings. The headings in this Agreement are for convenience
of reference only and shall not limit or otherwise affect the meaning hereof.
               5.11 GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
               5.12 Severability. In the event that any one or more of the
provisions contained herein, or the application thereof in any circumstance, is
held invalid, illegal or unenforceable, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions contained herein shall not be affected or impaired thereby.
               5.13 Entire Agreement. This Agreement is intended by the parties
as a final expression of their agreement and intended to be a complete and
exclusive statement of the agreement and understanding of the parties hereto in
respect of the subject matter contained herein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein with respect to the registration rights granted by the Issuer with
respect to the Registrable Securities. This Agreement supersedes all prior
agreements and understandings between the parties with respect to such subject
matter.
[Signature page follows]

22



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement as of the
date first written above.

                  DENDREON CORPORATION    
 
           
 
  By:             Name: Richard F. Hamm, Jr.         Title: Senior Vice
President, Corporate Development, General Counsel and Secretary

Confirmed and accepted as
     of the date first above
     written:

          MERRILL LYNCH, PIERCE, FENNER & SMITH
                   INCORPORATED    
 
       
By:
        Name:     Title:    

 